DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 17, 2019, April 25, 2019, December 12, 2019, November 4, 2020 and February 9, 2021 have been considered by the examiner.

Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32 repeats the limitations of “the vibration proof group has a negative refractive power”, which is recited in claim 30 from which claim 32 depends and therefore, fails to further limit the claimed invention.
Claim 38 is objected to because of the following informalities:  Claim 38, line 1, after “according to”, “any one” should be deleted.
Claim 42 is objected to because of the following informalities:  Claim 42, line 1, after “according to”, “any one” should be deleted.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-35, 39-42, 44, 48-50, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (U.S. Patent Number 6,141,156).
With regard to independent claim 30, although Aoki teaches a zoom optical system (column 1, lines 29-31) comprising: a first lens group (Figure 1, element G1) having a positive refractive power (column 3, lines 67-column 4, line 1), a second lens group (Figure 1, element G2) disposed on an image side of the first lens group and having a negative refractive power (column 4, lines 1-2), a third lens group (Figure 1, element G3) disposed on an image side of the second lens group and having a positive refractive power (column 4, lines 2-3), a fourth lens group (Figure 1, element G4) disposed on an image side of the third lens group and having a negative refractive power (column 4, lines 3-4), and a final lens group (Figure 1, element G6) disposed on an image side of the fourth lens group and also disposed closest to an image, wherein a distance between the first lens group and the second lens group, a distance between the second lens group and the third lens group, and a distance between the third lens group and the fourth lens group change during zooming (column 4, lines 6-16), the second lens group 
With regard to dependent claim 31, Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 30, and further teaches such a zoom optical system wherein the first partial group has a negative refractive power (column 5, lines 33-35).
With regard to dependent claim 32, Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 30, and further teaches such a zoom optical system wherein the vibration proof group has a negative refractive power (column 5, lines 33-35).
With regard to dependent claim 33, Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 30, and further teaches such a zoom optical system further comprising an aperture stop disposed on an image side of the 
With regard to dependent claim 34, Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 33, and further teaches such a zoom optical system wherein a positive lens is disposed on an image side of the aperture stop (Figure 1, element L51A).
With regard to dependent claim 35, Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 33, and further teaches such a zoom optical system including a positive lens group having a positive refractive power, wherein the positive lens group comprises a plurality of lenses which are moved together with the aperture stop during zooming (Figure 1, element G3).
With regard to dependent claim 39, although Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 30, and further teaches a focusing lens group wherein the focusing lens group is moved along the optical axis during focusing (column 15, lines 20-21), Aoki fails to explicitly teach such a zoom system including a focusing lens group having a negative refractive power, but does teach that at least one of the lens groups among the second lens group to the sixth lens group may also be moved axially for focusing (column 15, lines 22-24), such that, as a matter of design choice, the second lens group, the fourth lens group or the sixth lens group, all having negative refractive powers, may be selected such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the zoom optical system, as taught by Aoki, to properly focus the output image.

With regard to dependent claim 41, although Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 39, and further teaches such a zoom optical system wherein the focusing lens group (Figure 1, element G6) consists of a cemented lens of a positive lens and a negative lens (column 7, lines 62-65 and Figure 1, elements L61b and L61a, respectively).
With regard to dependent claim 42, although Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 39, and further teaches such a zoom optical system wherein the final lens group (Figure 1, element G6) is disposed on an image side of the focusing lens group (Figure 1 wherein G6 is disposed on the image side of either G2 or G4).
With regard to dependent claim 44, although Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 30, and further teaches such a zoom optical system wherein the final lens group (Figure 1, element G6) has a negative refractive power (column 4, lines 5-6).
With regard to dependent claim 48, although Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 30, and further 
With regard to dependent claim 49, although Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 30, and further teaches such a zoom optical system satisfying the conditional expression 0.40 < f3/(-f2) < 2.60, as defined (column 8, Table 8a).
With regard to dependent claim 50, although Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 30, and further teaches such a zoom optical system satisfying the conditional expression 0.40 < f3/(-f4) < 2.40, as defined (column 8, Table 8a).
With regard to dependent claim 53, although Aoki teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 30, and further teaches an optical apparatus comprising such a zoom optical system (column 1, lines 29-31).
With regard to independent claim 54, although Aoki teaches a method for manufacturing a zoom optical system (column 1, lines 29-31), comprising: arranging, in a lens barrel (inherent feature of an optical system), a first lens group (Figure 1, element G1) having a positive refractive power (column 3, lines 67-column 4, line 1), a second lens group (Figure 1, element G2) disposed on an image side of the first lens group and having a negative refractive power (column 4, lines 1-2), a third lens group (Figure 1, element G3) disposed on an image side of the second lens group and having a positive refractive power (column 4, lines 2-3), a fourth lens group (Figure 1, element G4) disposed on an image side of the third lens group and having a negative refractive power (column 4, lines 3-4), and a final lens group (Figure 1, element G6) disposed on an image side of the fourth lens group and also disposed closest to an image, .

Allowable Subject Matter
Claims 36-38, 43, 45-47, 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Take (U.S. Patent Number 7,907,354) and Okumura (U.S. Patent Number 9,509,912) both teach zoom lens systems wherein all or part of the second lens group is moved perpendicular to the optical axis to correct blur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
10 March 2021